Dismissed and Memorandum Opinion filed April 9, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00274-CR

                     JOSEPH BARNARD HINES, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 776436

               MEMORANDUM                          OPINION
      Appellant entered a guilty plea to aggravated robbery. On November 1,
1999, pursuant to an agreement with the State, the trial court sentenced appellant to
confinement for fifteen years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant filed an untimely pro se notice of appeal on August
8, 2000. This court dismissed appellant’s direct appeal for want of jurisdiction. See
Hines v. State, No. 14-00-01014-CR, 2001 WL 8322, at *1 (Tex. App.—Houston
[14th Dist.] Jan. 4, 2001, no pet.) (not designated for publication).
      On February 16, 2015, appellant filed a pro se notice of appeal attempting to
challenge the order from the juvenile court waiving jurisdiction over him,
certifying him for trial as an adult, and transferring the aggravated robbery case to
the criminal court. See Tex. Fam. Code Ann. § 54.02 (West 2014). According to
the notice of appeal, appellant was originally charged with aggravated robbery as a
juvenile in the 313th District Court. A defendant may appeal an order of a juvenile
court certifying him to stand trial as an adult and transferring him to a criminal
court only in conjunction with the appeal from the conviction or order deferring
adjudication of the offense for which the defendant was transferred. Tex. Code
Crim. Proc. Ann. art. 44.47 (West 2006); Moon v. State, 451 S.W.3d 28, 39–40
(Tex. Crim. App. 2014) (stating a juvenile offender may not immediately appeal
from the juvenile court’s waiver of jurisdiction; instead, he must wait until he has
been convicted in an adult criminal court to complain on appeal of some error in
the juvenile court’s transfer ruling). Therefore, appellant was required to appeal the
juvenile court’s order in a timely appeal from his aggravated robbery conviction.

      We lack jurisdiction over this attempted appeal. To invoke an appellate
court’s jurisdiction over an appeal, an appellant must file a timely and proper
notice of appeal. Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002). If an
appellate court’s jurisdiction is not properly invoked, the court has no power to act
other than to dismiss the appeal. Id. Appellant’s notice of appeal filed in 2015 is
untimely to appeal the juvenile certification order leading to his 1999 conviction.

      Accordingly, we order the appeal dismissed.

                               PER CURIAM

Panel consists of Justice Christopher, Brown, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).


                                          2